DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2021 has been entered.
In the amendment dated 4/20/2021, the following has occurred: Claims 34 and 35 have been amended.
Claims 17-35 are pending and are examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
The arguments submitted 4/20/2021 have been reviewed but do not placed the application in condition for allowance. The amendments overcome the § 112 rejections. Applicant argues that Manthiram does not teach depositing a liquid composition onto a “removable substrate.” Manthiram teaches depositing a porous MWCNT network onto a filter membrane, drying the composition, and removing the filter, but Applicant argues that this is “unrelated to the process for preparing the electrode structure.” Manthiram further teaches that this MWCNT network is to be used in a lithium-sulfur battery as a cathode material (abstract, title, etc.). Arguments that “there is no mention of […] separating the removable substrate from the substrate thus obtained” when the liquid composition is clearly vacuum-dried and then the filter is removed are not persuasive. See Fig. 1 showing the MCWNT film without a filter substrate adjacent to it. Similar arguments concerning e.g. Dix are likewise unpersuasive. The Office reiterates its responses to argument from the Final Rejection of 11/20/2020. 
Claim Rejections - 35 USC § 102
Claims 17-19, 21-23, 27-28, and 30-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manthiram (“Highly Reversible Lithium/Dissolved Polysulfide Batteries with Carbon Nanotube Electrodes.” Angew. Chem. Int. Ed. 2013, 52, 6930-6935 by Manthiram et al.).
	Regarding Claims 17, 34, and 35, Manthiram teaches:
a process for preparing a porous MWCNT network that functions as a positive electrode and a current collector of a lithium-sulfur cell (page 6930) operating in a catholyte type configuration (Fig. 1)
wherein the carbon paper is mixed in a single solution over a substrate, vacuum dried, and separated from the substrate (page 6934, “experimental section”)
	Regarding Claims 18, 19, 21, 22, Manthiram teaches:
a control electrode with Super P carbon and PTFE binder (page 6934, “experimental section”)
	Regarding Claim 23, Manthiram teaches:
wherein the catholyte contains lithium sulfide (page 6934, “experimental section”)
	Regarding Claim 27, Manthiram teaches:
the structure (page 6934, “experimental section”)
	Regarding Claims 28 and 30-31, Manthiram teaches:
the control structure (page 6934, “experimental section”)
	Regarding Claims 32-33, Manthiram teaches:
a cell in a catholyte configuration (page 6934, “experimental section”)
	



Claim Rejections - 35 USC § 103
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Manthiram (“Highly Reversible Lithium/Dissolved Polysulfide Batteries with Carbon Nanotube Electrodes.” Angew. Chem. Int. Ed. 2013, 52, 6930-6935 by Manthiram et al.).
	Regarding Claim 26, Manthiram renders obvious:
a glass or polymer filter substrate membrane substrate, as those were conventional filter materials (page 6934, “experimental section”)
Claims 17-19, 21, 22, 26, and 31 are rejected under 35 U.S.C. 102/103 as being anticipated by, or unpatentable over, Dix (US Patent No. 6,136,470 to Dix et al.).
	Regarding Claim 17, Dix teaches:
a process for preparing a structure acting as an electrode/collector (abstract)
	Dix generally teaches use of an “active material,” interpreted to meet the limitation “acting as a positive electrode for a lithium-sulphur battery” because the process and structure in Dix is capable of acting in the claimed manner. Although Dix does not explicitly teach a lithium-sulfur battery, it would have been obvious to one of ordinary skill in the art to provide a sulfur active material since Dix teaches conventional active materials and because sulfur was a known active material for use with a carbon-based substrate (see Applicant Admitted Prior Art; see also e.g. US 2014/0255797). 
depositing a liquid compositions comprising the components of this structure onto a removable substrate and drying the composition deposited (column 3 lines 35-53)
and separating the removable substrate from the structure thus obtained (column 3 lines 60-67)
	Regarding Claim 18, Dix teaches:
an inorganic carbon additive and a polymeric binder (column 1 lines 35-40 and column 3 lines 20-35)
	Regarding Claims 19, 21 and 31
carbon black additive (column 1 lines 35-40)
	Regarding Claim 22, Dix teaches:
PVDF (column 5)
	Regarding Claim 26, Dix teaches:
a polymeric material (column 3 lines 40-45)
Claims 17-20, 22-23, 25-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (Zhu et al. “Interconnected carbon nanotube/graphene nanosphere scaffolds as free-standing paper electrode for high-rate and ultra-stable lithium-sulfur batteris.” Nano Energy (2015) 11, 746-755) in view of Yue (Yue et al. “Enhanced reversible lithium storage in a nano-Si/MWCNT free-standing paper electrode prepared by a simple filtration and post sintering process.” Electrochimica Acta 76 (2012) 326-332.).
	Regarding Claim 17, Zhu teaches:
a process for preparing a structure acting as positive electrode and collector for a lithium-sulfur battery (abstract)
including depositing one or more liquid compositions comprising the components of this structure onto a filter for vacuum filtration (Fig. 1, page 748)
drying the composition deposited (Fig. 1, see also Yue’s experimental section and Yue Fig. 1)
separating the filter from the structure thus obtained (page 748)
	Regarding Claims 18 and 22, Zhu teaches:
an inorganic carbon additive (Fig. 1)
a sulfur active material (Fig. 1)
	Zhu does not explicitly teach:
a polymeric binder
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 19, Zhu teaches:
wherein the inorganic carbon additive is a carbon fiber (Fig. 1)
	Regarding Claim 20, Zhu teaches:
carbon fibers, known in the art to be produced by vapor deposition (see Yue page 326 column 2; see also US Patent No. 8,709,539)
	Regarding Claim 23, Zhu teaches:
elemental sulfur (Fig. 1, page 751)
	Regarding Claim 25, Zhu does not teach:
sintering
	Yue, however, teaches a sintering process for enhancing conductivity after the formation of the free-standing film (abstract, etc.). It would have been obvious to one of ordinary skill in the art to provide sintering of the CMC-modified carbon film with the motivation to enhance conductivity.
	Regarding Claim 26, Zhu teaches:
a filter, known in the art to comprise glass or polymeric material
	Regarding Claims 27-30 and 32, Zhu teaches:
a battery using the positive electrode (see e.g. Fig. 5, experimental section)
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (Zhu et al. “Interconnected carbon nanotube/graphene nanosphere scaffolds as free-standing paper electrode for high-rate and ultra-stable lithium-sulfur batteris.” Nano Energy (2015) 11, 746-755) OR Manthiram (“Highly Reversible Lithium/Dissolved Polysulfide Batteries with Carbon Nanotube Electrodes.” Angew. Chem. Int. Ed. 2013, 52, 6930-6935 by Manthiram et al.), in view of Gor (US 2014/0302398 to Gor et al.).
	Regarding Claim 24, Zhu and Manthiram do not explicitly teach:
use of a surfactant
	Surfactants were commonly used in conventional electrode slurries for improving homogeneity of the applied films. Gor, for example, from the same field of invention, regarding a binder composition for use in an electrode slurry, teaches the use of surfactants (para 0090). It would have been obvious to one of ordinary skill in the art to include a surfactant to improve viscosity for the carbon-based films of Zhu and Manthiram. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723